DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 02/04/2021 is acknowledged. In light of persuasive declaration, new grounds of rejection are set forth below. This action is non-final. Claims 36-40, 42-46 and 48-57 are examined on the merits in this office action.  

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 01/21/2021 and 03/05/2021 are considered and signed IDS forms are attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 36, 37, 40, 42-45 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Seder et al. (WO 2014/176474 A1) in view of Winstanley et al. (US 2008/0318028 A1 cited in IDS) and Wada et al. (WO 2015/178254 A1). It is noted that when utilizing Seder et al., the disclosures of the reference are based on US 2016/0085070 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Seder et al. are found in US ‘070. It is noted that when utilizing Wada et al., the disclosures of the reference are based on US 2017/0023726 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Wada et al. are found in US ‘726.

Regarding claims 36, 37, 40, 42-44 and 56, Seder et al. disclose a windshield comprising a first glass layer 16, an interlayer 20 and a second glass layer 18 (see Figure 3 and paragraph 0015). The interlayer can be made of polyvinyl butyral (see paragraph 0015). An ambient display 34 
Seder et al. do not disclose the thickness of glass layer and thickness of interlayer. Seder et al. do not disclose second glass layer, i.e. first glass sheet as presently claimed. 
Winstanley et al. disclose an automotive glazing that can be used to provide a laminate glazing that is thin enough to fit into the narrow gap of an existing automotive vehicle frame for receiving glazing, but still meets international impact resistance standards and avoids the need to used very thin glass (see paragraph 0039). The automotive glazing comprising first and second plies of a glazing material such as glass and an interlayer such as PVB laminated between the first and second plies (see Abstract and paragraphs 0024, 0028). The glass can be annealed, semi-toughened or semi-tempered glass (see paragraph 0028). The first and second plies can have thickness of greater than 1.6 mm and the interlayer can have thickness of 0.10 to 0.70 mm (see paragraphs 0026 and 0027).
In light of motivation, for using glass sheets having thickness of greater than 1.6 mm, interlayer having thickness of 0.10 to 0.70 mm and glass sheets that are annealed disclosed by Winstanley et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use first glass layer and second glass layer having thickness of greater than 1.6 mm, interlayer having thickness of 0.10 to 0.70 mm, and first and/or second glass sheets that are annealed in Sedar et al. in order to provide a laminate glazing that is thin enough to fit into the narrow gap of an existing automotive vehicle frame for receiving glazing, but still meets international impact resistance standards and avoids the need to used very thin glass, and thereby arrive at the claimed invention.
Seder et al. in view of Winstanley et al. do not disclose second glass layer, i.e. first glass sheet as presently claimed. 
Wada et al. disclose a glass plate for light guide plate (see Abstract). The glass plate comprises 60 to 80 wt% SiO2 and 5 to 100 ppm of Fe2O3 (see paragraph 0061). The aforementioned of SiO2 is desired to maintain a weather resistance property and a devitrification property of glass as well as to make optical property favorable (see paragraphs 0066-0067). The aforementioned amount of Fe2O3 is desired to improve infrared light absorption property as well as to reduce coloration of the glass (see paragraph 0078). The glass can be chemically strengthened (see paragraph 0062). 
In light of motivation, for using glass plate comprising 45 to 80 wt% SiO2 and 5 to 100 ppm of Fe2O3 for light guide plate, disclosed by Wada et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use glass comprising 45 to 80 wt% SiO2 and 5 to 100 ppm of Wada et al. as the second glass layer (i.e. first glass sheet) in Seder et al. in view of Winstanley et al. in order to maintain a weather resistance property and a devitrification property of glass as well as to make optical property favorable, and thereby arrive at the claimed invention.

Regarding claim 45, Seder et al. in view of Winstanley et al. and Wada et al. disclose the laminate structure as set forth above. 
Further, Winstanley et al. disclose an automotive glazing comprising first and second plies of a glazing material such as glass and an interlayer laminated between the first and second plies (see Abstract and paragraph 0028). Additional components or layers such as such as one or more interlayers that can be polymer layers provide aid in reducing the transfer or heat, sound or light (see paragraph 0105 and 0103). Further coatings to reduce glare/dazzle, i.e. reflective layer can be provided on the plies of glass (see paragraph 0104).
In light of motivation for using additional component or layer such as polymer interlayer or reflective layer disclosed by Winstanley et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use polymer interlayer in Seder et al. in view of .

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Seder et al. (WO 2014/176474 A1) in view of Winstanley et al. (US 2008/0318028 A1 cited in IDS) and Wada et al. (WO 2015/178254 A1) as applied to claim 36 above, further in view of Simon (4,204,027 cited in IDS).

Regarding claim 38, Seder et al. in view of Winstanley et al. and Wada et al. disclose the laminate structure as set forth above. Seder et al. in view of Winstanley et al. and Wada et al. do not disclose the second glass sheet comprising a photochromic glass sheet.
Simon discloses a photochromic glass sheet (see Abstract). The photochromic glass sheet such as sunglass lens or windows for automobiles provides reversible darkening and fading properties (see col. 1. lines 8-14).
In light of motivation for using photochromic glass sheet disclosed by Simon as described above, it therefore would have been obvious to one of ordinary skill in the art to use photochromic glass sheet as the first glass layer, i.e. second glass sheet in Seder et al. in view of Winstanley et al. and Wada et al. in order to provide reversible darkening and fading properties, and thereby arrive at the claimed invention.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Seder et al. (WO 2014/176474 A1) in view of Winstanley et al. (US 2008/0318028 A1 cited in IDS) and Wada et al. (WO 2015/178254 A1) as applied to claim 36 above, further in view of Maeda et al. (US 6,297,182 B1)

Regarding claim 39, Seder et al. in view of Winstanley et al. and Wada et al. disclose the laminate structure as set forth above. Seder et al. in view of Winstanley et al. and Wada et al. do not disclose the second glass sheet as presently claimed.
Maeda et al. disclose a glass for a substrate having high fracture toughness (see col. 1, lines 6-8). The glass is alkali-aluminoborosilicate glass (see col. 2, lines 42-55). The glass is light in weight (see col. 6, lines 60-64).
In light of motivation for using alkali-aluminoborosilicate glass disclosed by Maeda et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use alkali-aluminoborosilicate glass of Maeda et al. as the first glass layer (i.e. second glass sheet) in Seder et al. in view of Winstanley et al. and Wada et al. in order to obtain glass having high fracture toughness as well as light in weight, and thereby arrive at the claimed invention.

Claims 46, 49, 50, 52, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (WO 2015/178254 A1). It is noted that when utilizing Wada et al., the disclosures of the reference are based on US 2017/0023726 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Wada et al. are found in US ‘726.

Regarding claims 46, 49, 50, 53 and 54 Wada et al. disclose a glass plate 20 (laminate structure) comprising first glass layer 22 (first outer clad glass sheet), an intermediate glass layer 25 (interior core glass sheet) and second glass layer 24 (second outer clad glass sheet) (see Figure 5 and paragraph 0029). The glass plate 20 is a light guide plate that is coupled to edge of the light source 30 such as LED (see Figure 1, paragraphs 0018, 0023, 0024).  Given that the light from the light source enters the edge surface (see paragraph 0023), the light guide is optically coupled. Given that the glass plate 20 (laminate structure having a three layer 
The glass plate comprises 45 to 80 wt% SiO2, 7 to 30 wt% Al2O3, and 5 to 100 ppm of Fe2O3 (see paragraph 0062). That is, the glass plate can be aluminosilicate glass. The aforementioned of SiO2 is desired to maintain a weather resistance property and a devitrification property of glass as well as to make optical property favorable (see paragraphs 0066-0067). The aforementioned amount of Fe2O3 is desired to improve infrared light absorption property as well as to reduce coloration of the glass (see paragraph 0078). The glass can be chemically strengthened (see paragraph 0062). That is, first glass layer, interior glass layer and second glass layer can be chemically strengthened. 
Given that the glass plate 20 (laminate structure having a three layer structure) is aluminosilicate glass comprising 45 to 80 wt% SiO2, 7 to 30 wt% Al2O3, and 5 to 100 ppm of Fe2O3, all the glass layers are made of aluminosilicate comprising 45 to 80 wt% SiO2, 7 to 30 wt% Al2O3, and 5 to 100 ppm of Fe2O3. Accordingly, the intermediate glass layer comprises 45 to 80 wt% SiO2, 0 to 7 wt% Al2O3, and 5 to 100 ppm of Fe2O3 which is identical to presently claimed interior core glass sheet. Further, given that the first glass layer and the second glass layer contain SiO2 and Al2O3, the first glass layer and the second glass layer are aluminosilicate.  Further, given that the first glass layer and the second glass layer contain SiO2, Al2O3 and Fe2O3 in amounts that include those that overlap with amounts of SiO2, Al2O3 and Fe2O3 of first glass sheet and second glass sheet utilized in the present invention (see paragraphs 0039 and 0042), the first glass slayer and the second glass layer are identical to that presently utilized in the present invention. Accordingly, first glass layer and second glass layer of Wada et al. each have CTE as presently claimed.
In light of the overlap between the claimed laminate structure and that disclosed by Wada et al., it would have been obvious to one of ordinary skill in the art to use a laminated 

Regarding claim 52, Wada et al. disclose the laminate structure as set forth above. Wada et al. do not explicitly disclose the laminate structure is an automotive glazing as presently claimed.
While there is no disclosure that the laminate structure is automotive glazing as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. automotive glazing as presently claimed, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art laminate structure and further that the prior art structure which is a laminate structure identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (WO 2015/178254 A1) as applied to claim 46 above, further in view of Simon (4,204,027 cited in IDS).

Regarding claim 48, Wada et al. disclose the laminate structure as set forth above. Wada et al. do not disclose the first or second glass layer comprises a photochromic glass sheet.
Simon discloses a photochromic glass sheet (see Abstract). The photochromic glass sheet such as sunglass lens or windows for automobiles provides reversible darkening and fading properties (see col. 1. lines 8-14).
In light of motivation for using photochromic glass sheet disclosed by Simon as described above, it therefore would have been obvious to one of ordinary skill in the art to use the first glass layer or second glass layer comprising photochromic glass sheet in Wada et al. in order to provide reversible darkening and fading properties, and thereby arrive at the claimed invention.

Claims 51 and 57  are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (WO 2015/178254 A1) as applied to claim 46 above, further in view of Kimura (5,928,793).

Regarding claim 48, Wada et al. disclose the laminate structure as set forth above. Wada et al. do not disclose the thickness of glass layer.
Kimura disclose laminated glass comprising multiple glass sheets (see Abstract). The glass sheets have stone impact resistance (see col. 10, Table 3). The thickness of glass sheet is 5 mm (see coll. 10, line 60). 
In light of motivation for using glass sheet having thickness of 5 mm disclosed by Kimura as described above, it therefore would have been obvious to one of ordinary skill in the art to use 5 mm thick first or second glass layer in Wada et al. in order to provide stone impact resistance, and thereby arrive at the claimed invention.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (WO 2015/178254 A1) as applied to claim 46 above, further in view of Winstanley et al. (US 2008/0318028 A1 cited in IDS).

Regarding clam 55, Wada et al. disclose the laminate structure as set forth above. Wada et al. do not disclose at least one additional component presently claimed.
Winstanley et al. disclose an automotive glazing comprising first and second plies of a glazing material such as glass and an interlayer laminated between the first and second plies (see Abstract and paragraph 0028). Additional components or layers such as such as one or more interlayers that can be polymer layers provide aid in reducing the transfer or heat, sound or light (see paragraph 0105 and 0103). Further coatings to reduce glare/dazzle, i.e. reflective layer can be provided on the plies of glass (see paragraph 0104).
In light of motivation for using additional component or layer such as polymer interlayer or reflective layer disclosed by Winstanley et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use polymer interlayer in Wada et al. in order to reducing the transfer or heat, sound or light or to use reflective layer in Seder et al. in view of Winstanley et al. and Wada et al. in order to reduce glare/dazzle, and thereby arrive at the claimed invention.
Response to Arguments
Applicant's arguments filed 02/04/2021 have been fully considered. In light of persuasive arguments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRUPA SHUKLA/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787